

Exhibit 10.1
Relative TSR PSU
To Be Used For Executive Officers
As Approved February 2020


Performance-Based Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan
THIS AGREEMENT is effective as of the Grant Date (as defined in Section 1), and
is by and between the Participant and Assured Guaranty Ltd. (the "Company").
WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the "Plan"), and the Participant has been selected by the
committee administering the Plan (the "Committee") to receive a
Performance-Based Restricted Stock Unit Award under the Plan; and
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this Section 1:
(a)
The "Participant" is ________________________________

(b)
The "Grant Date" is [________], 2020.

(c)
The number of “Covered Units” granted under this Agreement is _____ Covered
Units.

(d)
The “Delivery Date” with respect to the Covered Units shall be the fourth
anniversary of the Grant Date.

(e)
The “Performance Determination Date” is the earlier to occur of (i) December 31,
2022 and (ii) the date of a Change in Control.

(f)
The “Performance Period” is January 1, 2020 through December 31, 2022; provided,
however, if a Change in Control occurs on or after the Grant Date but prior to
December 31, 2022, the Performance Period shall be the period beginning on
January 1, 2020 and ending on the date of the Change in Control.

Other words and phrases used in this Agreement are defined pursuant to Section
23, elsewhere in this Agreement or the Plan.
2.     Performance-Based Restricted Stock Unit Award. This Agreement specifies
the terms of the "Performance-Based Restricted Stock Unit Award" granted to the
Participant. Each “Covered Unit” represents the right to receive up to two and
one-half shares of Stock on the Delivery Date, subject to the terms of this
Agreement and the Plan.




--------------------------------------------------------------------------------




3.     Performance Percentage. As of the Performance Determination Date, the
Performance Percentage shall be determined in accordance with the table below
based on the Company’s Relative Total Shareholder Return during the Performance
Period. If the Relative Total Shareholder Return in the Performance Period is
between percentiles listed on the table below, the Performance Percentage shall
be determined using straight line interpolation between the percentiles listed
on the table below. For example, if the Relative Total Shareholder Return
determined for the Performance Period is the 40th Percentile, the Performance
Percentage shall be 75%.
Performance Level
Assured’s Relative Total Shareholder Return
% of Units Vesting (the “Performance Percentage”)
Outstanding
95th Percentile or higher
250%
Target
55th Percentile
100%
Threshold
25th Percentile
50%
< Threshold
Less than 25th Percentile
0%



Notwithstanding the foregoing, if, during the Performance Period, the Company’s
Total Shareholder Return is a negative number, in no event shall the Performance
Percentage be greater than 100%.
Notwithstanding anything herein to the contrary, the Performance Percentage
shall be determined by the Committee and certified by the Committee in writing
before any shares of Stock are delivered on or after the Delivery Date (or, if
earlier, a 457A Delivery Date as defined in Exhibit A); provided, however that
such determination and delivery of shares of Stock shall be made within the
period commencing on the Delivery Date (or, if earlier, a 457A Delivery Date)
and ending on the later to occur of: (i) the end of the calendar year in which
the such date occurs and (ii) the fifteenth day of the third month following
such date.
4.     Restricted Period. Subject to Section 5 below, with respect to all
Covered Units, the "Restricted Period" for the Covered Units shall begin on the
Grant Date and end on the earlier to occur of (i) the third anniversary of the
Grant Date; or (ii) a Vesting Change in Control. The Committee, in its sole
discretion, may accelerate the end of the Restricted Period.
5.     Termination of Employment. Except as otherwise provided in this Section
5, if the Participant’s Date of Termination occurs for any reason prior to the
last day of the Restricted Period, all Covered Units shall be immediately
forfeited.
(a)
Death or Disability. If the Participant’s Date of Termination occurs due to the
Participant’s death or Disability prior to the last day of the Restricted
Period, the Restricted Period shall immediately lapse upon such Date of
Termination.

(b)
Retirement. If the Participant’s Date of Termination occurs due to a Retirement
prior to the last day of the Restricted Period, then, only for purposes of this
Section 5, the Participant shall be treated as if his Date of Termination had
not occurred prior to the last day of the Restricted Period, subject to the
Participant not engaging in any Competitive Activity or any Post-Retirement
Activity prior to the last day of the Restricted Period and subject to the





--------------------------------------------------------------------------------




Participant signing and not revoking a general release and waiver of all claims
against the Company as required by Section 7.1 of the Severance Plan. If such
release is not effective within the sixty-day period required by Section 7.1 of
the Severance Plan or in the event that the Participant engages in a Competitive
Activity or a Post-Retirement Activity prior to the last day of the Restricted
Period, the Participant shall immediately forfeit all of the Covered Units.
(c)
Qualifying Termination Before a Change in Control. If the Participant’s Date of
Termination occurs due to a Qualifying Termination prior to the last day of the
Restricted Period and prior to the date of a Change in Control, then, only for
purposes of this Section 5 (and not for purposes of determining the Pro-Rata
Fraction), the Participant shall be treated as if his Date of Termination had
not occurred prior to the last day of the Restricted Period, subject to the
Participant not engaging in any Competitive Activity prior to the last day of
the Restricted Period and subject to the Participant signing and not revoking a
general release and waiver of all claims against the Company as required by
Section 7.1 of the Severance Plan. If such release is not effective within the
sixty-day period required by Section 7.1 of the Severance Plan or in the event
that the Participant engages in a Competitive Activity prior to the last day of
the Restricted Period, the Participant shall immediately forfeit all of the
Covered Units.

(d)
Qualifying Termination On or After a Change in Control. If the Participant’s
Date of Termination occurs due to a Qualifying Termination prior to the last day
of the Restricted Period but on or after the date of a Change in Control that is
not a Vesting Change in Control, then, only for purposes of this Section 5 (and
not for purposes of determining the Pro-Rata Fraction), the Participant shall be
treated as if his Date of Termination had not occurred prior to the last day of
the Restricted Period subject to the Participant signing and not revoking a
general release and waiver of all claims against the Company as required by
Section 7.1 of the Severance Plan. If such release is not effective within the
sixty-day period required by Section 7.1 of the Severance Plan, the Participant
shall immediately forfeit all of the Covered Units.

6.     Delivery Date. On the Delivery Date, the Participant shall receive a
number of shares of Stock in settlement of his or her Performance-Based
Restricted Stock Unit Award. The number of shares of Stock that a Participant
shall receive on the Delivery Date shall be determined by multiplying (i) the
number of Covered Units (which have not previously been forfeited or cancelled)
by (ii) the Performance Percentage determined pursuant to Section 3 above (with
such percentage converted to a number by dividing such percentage by 100);
provided, however, that (A) if the Participant’s Date of Termination occurred
prior to the Delivery Date and prior to a Change in Control due to (x) death,
(y) Disability or (z) a Qualifying Termination, then the product of clauses (i)
and (ii) shall additionally be multiplied by the Pro-Rata Fraction or (B) if the
Participant’s Date of Termination occurred prior to the Delivery Date due to
Retirement, then the product of clauses (i) and (ii) shall additionally be
multiplied by the Retirement Percentage (with such percentage converted to a
number by dividing such percentage by 100). Shares of Stock received by a
Participant pursuant to this Section 6 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement




--------------------------------------------------------------------------------




expressly applicable after such Delivery Date (including, without limitation,
Section 13). As of the Delivery Date and settlement of the Performance-Based
Restricted Stock Unit Award pursuant to this Section 6, all Covered Units (which
have not previously been forfeited or cancelled) shall be cancelled.
7.     Change in Control. In the event of a Change in Control, the Company, or
the entity that is the surviving entity or successor to the Company following
such transaction, may elect to (a) to continue this Performance-Based Restricted
Stock Unit Award subject to the terms of this Agreement and the Plan and subject
to such adjustments, if any, by the Committee as permitted by Section 5.2(f) of
the Plan; or (b), if the Change in Control also satisfies the definition of
“change in control event” as set forth in Treas. Reg. 1.409A-3(i)(5), to
terminate this Performance-Based Restricted Stock Unit Award and distribute
shares of Stock consistent with Treas. Reg. 1.409A-3(j)(4)(ix)(B). In the event
that the Company or its successor chooses to terminate this award and make a
distribution of shares of Stock as provided in clause (b) of the previous
sentence (in which case the Change in Control is a Vesting Change in Control),
the payment amount attributable to dividends as described in and determined
pursuant to Section 11 shall be determined as if the date of the Vesting Change
in Control were the Delivery Date and the number of shares of Stock to be
delivered pursuant to Section 6 shall be calculated as if the date of such
Vesting Change in Control were the Delivery Date and the shares of Stock
received by a Participant pursuant to this Section 7 shall be free of
restrictions otherwise imposed by this Agreement and the Plan; provided, however
that the shares of Stock shall remain subject to the terms of this Agreement
expressly applicable after the Delivery Date (including, without limitation,
Section 13).
8.     Section 457A of the Code. If the Covered Units would otherwise constitute
nonqualified deferred compensation subject to Code section 457A and the date on
which the Covered Units are no longer treated as subject to a substantial risk
of forfeiture for purposes of Code section 457A occurs prior to the Delivery
Date or a Vesting Change in Control, the terms of Exhibit A shall apply.
9.     Withholding. All deliveries and distributions of shares of Stock or
vesting of Restricted Shares (granted pursuant to Exhibit A) under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied through the surrender of shares of Stock which the Participant already
owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares of Stock may be used to satisfy not more
than the maximum individual tax rate for the Participant in applicable
jurisdiction for such Participant (based on the applicable rates of the relevant
tax authorities (for example, federal, state, and local), including the
Participant’s share of payroll or similar taxes, as provided in tax law,
regulations, or the authority’s administrative practices, not to exceed the
highest statutory rate in that jurisdiction, even if that rate exceeds the
highest rate that may be applicable to the specific Participant).
10.     Transferability. Except as otherwise provided by the Committee, the
Performance-Based Restricted Stock Unit Award (and Covered Units or Restricted
Shares subject to this award) may not be sold, assigned, transferred, pledged or
otherwise encumbered.




--------------------------------------------------------------------------------




11.     Dividends. To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the Delivery Date, the Participant will be paid
a cash payment on the Delivery Date equal to the number of shares of Stock
delivered pursuant to Section 6 multiplied by the total amount of dividend
payments made in relation to one share of Stock with respect to record dates
occurring during the period between the Grant Date and the Delivery Date.
12.     Voting. The Participant shall not be a shareholder of record with
respect to the Covered Units and shall have no voting rights with respect to the
Covered Units during the Restricted Period or prior to the delivery of shares of
Stock pursuant to Section 6 or 7. The Participant shall be a shareholder of
record with respect to Restricted Shares granted to the Participant pursuant to
Exhibit A.
13.     Cancellation and Rescission of Restricted Stock Unit Award.
(a)
The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Performance-Based Restricted Stock Unit Award at any time if the
Participant engages in any "Competitive Activity" or, in the case of a
Participant whose Date of Termination has occurred due to Retirement, if the
Participant engages in any Post-Retirement Activity.

(b)
Immediately prior to the Delivery Date (or, if earlier, a 457A Delivery Date)
and prior to the transfer of the shares of Stock to the Participant, the
Participant shall certify, to the extent required by the Committee, in a manner
acceptable to the Committee, that the Participant is not engaging and has not
engaged in any Competitive Activity and, in the case of a Participant whose Date
of Termination has occurred due to Retirement, that the Participant is not
engaging and has not engaged in any Post-Retirement Activity. In the event a
Participant has engaged in any Competitive Activity or, if applicable, any
Post-Retirement Activity, prior to, or during the twelve months after, the later
to occur of the Delivery Date or the last day of the Restricted Period with
respect to any Covered Units (the “Restrictive Covenant Period”), the right to
delivery of shares of Stock with respect to such Covered Units (including the
delivery or vesting of any Restricted Shares) may be rescinded by the Committee
within two years of the end of the Restricted Covenant Period. In the event of
any such rescission, the Participant shall pay to the Company the amount of any
gain realized as a result of the prior delivery of shares of Stock applicable to
the rescinded Covered Units, in such manner and on such terms and conditions as
may be required by the Company, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company and/or Subsidiary.

14.     Recoupment and Plan Provisions Govern.
(a)
Notwithstanding anything in this Agreement to the contrary, the Participant’s
rights with respect to the Performance-Based Restricted Stock Unit Award shall
be subject to the Assured Guaranty Ltd. Executive Officer Recoupment Policy as
amended and restated on November 3, 2015 and as further amended from time to
time.

(b)
Notwithstanding anything in this Agreement to the contrary, but subject to
subparagraph (a) of this Section 14 above, this Agreement shall be subject to
the terms of the Plan, a copy of





--------------------------------------------------------------------------------




which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.


15.     Heirs and Successors. Subject to Section 7, this Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any benefits deliverable to the Participant under this
Agreement have not been delivered at the time of the Participant's death, such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. The "Designated Beneficiary"
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require. If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.
16.     Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Competitive Activity, and if the Participant fails to provide such
information, the Committee may, in its discretion, conclude that the Participant
is not in compliance with such requirements.
17.     Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.
18.     Not an Employment Contract. The Performance-Based Restricted Stock Unit
Award will not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant's employment
or other service at any time.




--------------------------------------------------------------------------------




19.     Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
20.     Fractional Shares. In lieu of issuing a fraction of a share, resulting
from an adjustment of the Performance-Based Restricted Stock Unit Award pursuant
to the Plan or otherwise, the Company will be entitled to pay to the Participant
an amount equal to the fair market value of such fractional share.
21.     Deemed Acceptance. If the Participant wishes to decline this Award, the
Participant must reject this Agreement prior to the earlier to occur of (i) the
last day of the Restricted Period and (ii) the one-year anniversary of the Grant
Date (the earlier of such dates referred to as the “Acceptance Date”). If the
Agreement has not been rejected prior to the Acceptance Date, the Participant
will be deemed to have automatically accepted this Award and the terms and
conditions set forth in this Agreement.
22.     Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
23.     Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:
(a)
Accumulated Shares. The term “Accumulated Shares” means, for a given trading
day, the sum of (i) one share and (ii) the cumulative number of shares of the
company’s common stock purchasable with dividends declared on the company’s
common stock to prior to such date during the Performance Period, assuming same
day reinvestment of such dividends at the closing price of the ex-dividend date.

(b)
Change in Control. The term "Change in Control" shall be defined as set forth in
the Plan.

(c)
Closing Average Share Value. The term “Closing Average Share Value” means the
average Share Value of the forty day trading period immediately preceding the
Performance Determination Date.

(d)
Competitive Activity. The term “Competitive Activity” shall mean (i) the
Participant’s engaging in an activity, directly or indirectly, whether as an
employee, consultant, partner, principal, agent, distributor, representative,
stockholder (except as a less than one percent stockholder of a publicly traded
company or a less than five percent stockholder of a privately held company) or
otherwise, within the United States, Bermuda, or the Cayman Islands, if such
activities involve insurance or reinsurance of United States based entities or
risks that are competitive with the financial guaranty insurance business then
being conducted by the Company or any affiliate and which, during the period
covered by the Participant's





--------------------------------------------------------------------------------




employment, were conducted by the Company or any affiliate; or (ii) the
Participant’s engaging in any activity, directly or indirectly, whether on
behalf of himself or herself or any other person or entity (x) to solicit any
client and/or customer of the Company or any affiliate or (y) to hire any
employee or former employee of the Company or any present or former affiliate of
the Company or encourage any employee of the Company or affiliate to leave the
employ of the Company or affiliate; or (iii) the Participant’s violation of
Section 7.3 of the Severance Plan (relating to confidentiality).
(e)
Date of Termination. A Participant's "Date of Termination" means, with respect
to an employee, the date on which the Participant's employment with the Company
and Subsidiaries terminates for any reason, and with respect to a Director, the
date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant's transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant's termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant's employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant's employer.

(f)
Director. The term "Director" means a member of the Board of Directors of
Assured Guaranty Ltd., who may or may not be an employee of the Company or a
Subsidiary.

(g)
Disability. The Participant shall be considered to have a "Disability" during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

(h)
Opening Average Share Value. The term “Opening Average Share Value” means the
average Share Value of the forty day trading period immediately preceding the
first day of the Performance Period.

(i)
Peer Companies. The term “Peer Companies” means all companies listed in the
Russell Mid-Cap Financial Services Index as of the first day of the Performance
Period as adjusted below. Each Peer Company’s “common stock” shall mean that
series of common stock that is publicly traded on a registered U.S. exchange or,
in the case of a non-U.S. company, an equivalent non-U.S. exchange. For purposes
of calculating TSR, the value on any given trading day of any Peer Company
shares traded on a foreign exchange will be converted to U.S. dollars. The Peer
Companies may be changed as follows:





--------------------------------------------------------------------------------




(i)     In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company.
(ii)     In the event of a merger of a Peer Company with an entity that is not a
Peer Company, or the acquisition or business combination transaction by or with
a Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.
(iii)     In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company or
a “going private” transaction involving a Peer Company where the Peer Company is
not the surviving entity or is otherwise no longer publicly traded, the company
shall no longer be a Peer Company.
(iv)     In the event of a bankruptcy, liquidation or delisting of a Peer
Company, such company shall remain a Peer Company.
(v)     In the event of a stock distribution from a Peer Company consisting of
the shares of a new publicly-traded company (a “spin-off”), the Peer Company
shall remain a Peer Company and the stock distribution shall be treated as a
dividend from the Peer Company based on the closing price of the shares of the
spun-off company on its first day of trading.  The performance of the shares of
the spun-off company shall not thereafter be tracked for purposes of calculating
TSR.
(j)
Post-Retirement Activity. The term “Post-Retirement Activity” shall mean the
Participant’s provision of significant commercial or business services to any
one or more persons or entities, regardless of whether such entity is owned or
controlled by the Participant; provided that the Participant’s devotion of
reasonable time to the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar types of activities shall not
be considered Post-Retirement Activity, to the extent that the Committee, in its
discretion, determines that such activities are consistent with the
Participant’s Retirement. At the request of the Participant, the Committee shall
determine whether a proposed activity of the Participant will be considered a
Post-Retirement Activity for purposes of this Agreement. Such request shall be
accompanied by a description of the proposed activities, and the Participant
shall provide such additional information as the Committee may determine is
necessary to make the determination. Such a determination shall be made
promptly, but in no event more than 30 days after the written request, together
with any additional information requested of the Participant, is delivered to
the Committee.





--------------------------------------------------------------------------------




(k)
Pro-Rata Fraction. The term “Pro-Rata Fraction” shall mean a fraction, the
numerator of which shall be equal to the number of days between the Grant Date
and the Participant’s Date of Termination and the denominator of which shall be
1095.

(l)
Qualifying Termination. The term “Qualifying Termination” is defined in Section
1 of the Severance Plan.

(m)
Relative Total Shareholder Return. The term “Relative Total Shareholder Return”
means the Company’s Total Shareholder Return relative to the Total Shareholder
Return of the Peer Companies expressed as a percentile rank. Relative Total
Shareholder Return will be determined by the percentile ranking of each Peer
Company (including the Company) from the highest TSR to lowest TSR. The Peer
Company ranked highest will be assigned the one hundred percentile (100%) rank
and the Peer Company ranked lowest will be assigned a zero percentile (0.0%)
rank. Each Peer Company ranked in between would be assigned a percentile equal
to (1 minus ((r-1)/(n-1))), where “r” is the ranking of the Company in the list
of Peer Companies and “n” is the total number of Peer Companies. For example, if
there were twenty (20) Peer Companies and the Company had the fifth highest
Total Shareholder Return during the Performance Period, then the Relative Total
Shareholder Return would equal (1-((5-1)/(20-1))) or .79 or the 79th percentile.

(n)
Retirement. The term “Retirement” means the occurrence of a Participant’s Date
of Termination due to the voluntary termination of employment with the consent
of the Committee (as described below) by a Participant who meets the following
requirements as of such Date of Termination: (i) the Participant is age 60 or
older and (ii) the total of the Participant’s age and years of service equals or
exceeds 65. For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries. If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the Company or its Subsidiaries, years of
service shall also include service with ACE Limited and its subsidiaries
occurring prior to such the initial public offering. For purposes of this
Agreement, the Participant’s Date of Termination shall not be considered to be a
Retirement unless, prior to such Date of Termination, the Committee approved
treating such Participant’s Date of Termination as a Retirement for purposes of
this Agreement. The determination of whether to treat the Participant’s Date of
Termination as a Retirement shall be made in the sole discretion of the
Committee and such determination shall be final and binding on all persons.

(o)
Retirement Percentage. The term “Retirement Percentage” means (i) one hundred
percent (100%) if the Participant has an approved Retirement and the combination
of his or her age and years of service as of such Date of Termination equals or
exceeds 85; (ii) seventy-five percent (75%) if the Participant has an approved
Retirement and the combination of his or her age and years of service as of such
Date of Termination equals or exceeds 75; and (iii) fifty percent (50%) if the
Participant has an approved Retirement and the combination of his or her age and
years of service as of such Date of Termination equals or exceeds 65, in each
case, with service determined as provided in the definition of Retirement above.





--------------------------------------------------------------------------------




(p)
Severance Plan. The term “Severance Plan” shall mean the Assured Guaranty Ltd.
Executive Severance Plan.

(q)
Share Value. The term “Share Value” means, with respect to a given trading day,
the closing price of a company’s common stock multiplied by the Accumulated
Shares for such trading day.

(r)
Total Shareholder Return. The term “Total Shareholder Return” means, for the
Company and each of the Peer Companies, the company’s total shareholder return,
expressed as a percentage, which will be calculated by dividing (i) the Closing
Average Share Value by (ii) the Opening Average Share Value and subtracting one
from the quotient.

(s)
Vesting Change in Control. The term “Vesting Change in Control” shall mean the
date of a Change in Control where this Performance-Based Restricted Stock Unit
Award is terminated pursuant to Section 7(b) of this Agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.
        
_________________________

Assured Guaranty Ltd.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:


_________________________

Participant






--------------------------------------------------------------------------------





EXHIBIT A
SECTION 457A OF THE CODE
If the Covered Units constitute nonqualified deferred compensation subject to
Code section 457A and the date on which the Covered Units are no longer treated
as subject to a substantial risk of forfeiture for purposes of Code section 457A
(“457A Delivery Date”) occurs prior to the Delivery Date or a Vesting Change in
Control, then, in addition to the terms of the Agreement and the Plan, the terms
of this Exhibit A shall apply.
A-1. 457A Delivery Date Prior to a Change in Control. In the event that the
Section 457A Delivery Date occurs prior to the date of a Change in Control, the
terms of this Section A-1 shall apply.
(a) Transfer of Vested Shares. If the Section 457A Deliver Date occurs on or
after the beginning of the Performance Period, on the 457A Delivery Date, the
Participant shall receive a number shares of Stock determined by multiplying (i)
the number of Covered Units (which have not previously been forfeited) by (ii)
the Performance Percentage determined pursuant to Section 3 as if the
Performance Period ended on the later to occur of the 457A Delivery Date and
December 1, 2018 (with such percentage converted to a number by dividing such
percentage by 100); provided, however, that (A) if the Participant’s Date of
Termination occurred on or prior to the 457A Delivery Date due to death,
Disability or a Qualifying Termination, then the product of clauses (i) and (ii)
shall additionally be multiplied by the Pro-Rata Fraction or (B) if the
Participant’s Date of Termination occurred on or prior to the 457A Delivery Date
due to Retirement, then the product of clauses (i) and (ii) shall additionally
be multiplied by the Retirement Percentage (with such percentage converted to a
number by dividing such percentage by 100). Shares of stock received by a
Participant pursuant to this Section A-1 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after such Delivery Date (including, without limitation, Section 13); provided,
further, however, that the Participant agrees that such shares of Stock cannot
be sold or transferred by the Participant at any time prior to the Delivery
Date.
(b) Transfer of Restricted Shares. On the 457A Delivery Date, the Participant
shall also receive distribution of shares of Stock that remain subject to the
restrictions otherwise imposed by the Plan and this Agreement (including,
without limitation, the forfeiture provisions of this Section A-2, the transfer
restrictions of Section 9 and the restrictive covenants of Section 13) (such
shares of Stock subject to forfeiture and transfer restrictions referred to as
the “Restricted Shares”). The number of Restricted Shares to be distributed on
the Section 457A Delivery Date shall be determined by multiplying (i) the number
of Covered Units (which have not previously been forfeited or cancelled) by (ii)
the percentage determined by subtracting the Performance Percentage used for
paragraph (a) of Section A-1 above from 200% (with such percentage converted to
a number by dividing such percentage by 100); provided, however, that (A) if the
Participant’s Date of Termination occurred on or prior to the 457A Delivery Date
due to death, Disability or a Qualifying Termination, then the product of
clauses (i) and (ii) shall additionally be multiplied by the Pro-Rata Fraction
or (B) if the Participant’s Date of Termination occurred on or prior to the 457A
Delivery Date due to Retirement, then the product of clauses (i) and (ii) shall
additionally be multiplied by




--------------------------------------------------------------------------------




the Retirement Percentage (with such percentage converted to a number by
dividing such percentage by 100). Upon the Performance Determination Date, the
number of Restricted Shares which become vested and nonforfeitable and free of
all restrictions otherwise imposed by this Agreement (except that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after the Delivery Date, including, without limitation, Section 13) shall be
determined by multiplying (i) the number of Covered Units as used in calculation
described in the previous sentence by (ii) the percentage determined by
subtracting the Performance Percentage used for paragraph (a) of Section A-1
above from the Performance Percentage determined as of the end of the
Performance Period pursuant to Section 3 (as determined by the Committee in
writing) (with such percentage converted to a number by dividing such percentage
by 100) by (iii), if used in the calculation in the previous sentence, the
Pro-Rata Fraction or the Retirement Percentage. Restricted Shares which do not
become vested shares of Stock pursuant to the previous sentence shall be
forfeited as of the Performance Determination Date. Notwithstanding anything
herein to the contrary, if the Participant’s Date of Termination occurred on or
prior to the 457A Delivery Date due to a Qualifying Termination, the Restricted
Shares shall be immediately forfeited if (i) prior to the last day of the
Performance Period, the Participant engages in a Competitive Activity or (ii)
the Participant fails to sign and not revoke a general release and waiver of all
claims against the Company such that the release is effective within the
sixty-day period as required by Section 7.1 of the Severance Plan.
Notwithstanding anything herein to the contrary, if the Participant’s Date of
Termination occurred on or prior to the 457A Delivery Date due to a Retirement,
the Restricted Shares shall be immediately forfeited if (i) prior to the last
day of the Performance Period, the Participant engages in a Competitive Activity
or a Post-Retirement Activity or (ii) the Participant fails to sign and not
revoke a general release and waiver of all claims against the Company such that
the release is effective within the sixty-day period as required by Section 7.1
of the Severance Plan.
A-2. 457A Delivery Date On or After a Change in Control. In the event that the
Section 457A Delivery Date occurs on or after the date of a Change in Control
that is not a Vesting Change in Control, the terms of this Section A-2 shall
apply. On the 457A Delivery Date, the Participant shall receive a number shares
of Stock determined by multiplying (i) the number of Covered Units (which have
not previously been forfeited or cancelled) by (ii) the Performance Percentage
determined pursuant to Section 3 (with such percentage converted to a number by
dividing such percentage by 100); provided, however, that if the Participant’s
Date of Termination occurred on or prior to the 457A Delivery Date due to
Retirement, then the product of clauses (i) and (ii) shall additionally be
multiplied by the Retirement Percentage (with such percentage converted to a
number by dividing such percentage by 100). Shares of Stock received by a
Participant pursuant to this Section A-2 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after such Delivery Date (including, without limitation, Section 13); provided,
further, however, that the Participant agrees that such shares of Stock cannot
be sold or transferred by the Participant at any time prior to the Delivery
Date.
A-3. Cancellation of Covered Units. As of the 457A Delivery Date, all Covered
Units (which have not previously been forfeited or cancelled) shall be
cancelled.




--------------------------------------------------------------------------------




A-4. Dividends. To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the 457A Delivery Date, the Participant will be
paid a cash payment on the 457A Delivery Date equal to the number of shares of
Stock delivered pursuant to Sections A-1 and A-2 above multiplied by the total
amount of dividend payments made in relation to one share of Stock with respect
to record dates occurring during the period between the Grant Date and the 457A
Delivery Date. To the extent that Restricted Shares granted pursuant to this
Exhibit A have not otherwise been forfeited or cancelled after the 457A Delivery
Date, dividends paid with respect to such Restricted Shares with respect to
record dates occurring on or after the 457A Delivery Date of such Restricted
Shares shall be used to purchase additional Restricted Shares subject to the
same vesting conditions as the original Restricted Shares to which such
dividends relate.




